Citation Nr: 1109450	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted service connection for PTSD, and assigned a rating of 30 percent disabling effective March 21, 2007.

The Board notes that the Veteran and his counselor have both indicated that he is disabled due to his PTSD, and in one instance the Veteran noted he was individually unemployable due to his service connected disabilities; the Board construes such statements as a claim for TDIU.  The Board notes that such a claim for TDIU is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board has jurisdiction of that issue by virtue of having jurisdiction of the Veteran's increased evaluation for his PTSD.

The issue of entitlement to total disability based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Prior to March 30, 2010, the Veteran's PTSD was manifested by occupational and social impairment with symptoms such as: depressed mood, anxiety, and suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

3.  From March 30, 2010, the Veteran's PTSD was manifested by social impairment with symptoms of panic attacks more than once a week; mild memory loss (such as forgetting names, directions, recent events); impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining and social relationships


CONCLUSIONS OF LAW

1.  Prior to March 30, 2010, the criteria for a rating in excess of 30 percent for PTSD, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  From March 30, 2010, the criteria for a rating of 50 percent, and no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in March 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in October 2007.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in June 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in the October 2007 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examinations in February 2008 and March 2010 to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that additional ratings may be warranted for different time periods ("staged ratings").

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2(2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).  

In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009)

The Veteran is currently rated 30 percent for his service-connected PTSD, a rating assigned under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or
 

100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; or:
70 


Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; or:
50


Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events); or
30


Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication; or
10


A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.
0

Global Assessment of Functioning (GAF) Scale

One factor for consideration is the Global Assessment of Functioning (GAF) score which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a Global Assessment of Functioning score is not determinative by itself.

GAF Score
Interpretation
70-61
Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household)
60-51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers)
50-41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
40-31
Major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)

The Court has also held that in determining the level of impairment under 38 C.F.R. § 4.130 VA is not restricted to the symptoms provided in the diagnostic code.  Ratings are to consider all symptoms of the disability that affect the level of occupational and social impairment, including if applicable, those identified in the DSM-IV.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of 38 C.F.R. § 4.126(a)(2010).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).



Factual Background

The Veteran filed a claim for service connection for PTSD in March 2007; he outlined his in-service stressors and reported that he continues to be "haunted" by his experiences in service.  He also reported symptoms of poor sleep, flashbacks, mood swings, being "jumpy" (hypervigilant), easily angered, and of often crying.

In March 2007, the Veteran sought VA psychiatric treatment, noting a long history of mood variation, problems with concentration, flashbacks, nightmares, hypervigilence and an increased startle response.  He also reported having a "short fuse."  He was noted to have some impairment of concentration and memory, his speech was "ok," and he had no suicidal or homicidal ideations.  His mood was noted to wax and wane, but his affect was out-going.  He was assessed with chronic, severe, PTSD.  The psychiatrist provided a GAF score of 40.

In April 2007, the Veteran underwent a VA initial PTSD evaluation after presenting with symptoms of PTSD and depression in March 2007.  He reported increased flashbacks, disturbed sleep, nightmares, startling easily, tearfulness, and irritability in the prior few months.  On behavioral assessment, he presented with good grooming and hygiene, maintained good eye contact, and was pleasant and cooperative.  His speech was within normal limits, and his thought processes were logical and goal-directed.  Testing results were read to show that his endorsed symptoms of PTSD were at a moderate intensity or greater, and he had a moderate range of depression.  He was noted to have a "severe level of distress."  

The Veteran began attending sessions with a VA mental health counselor (with a master of education), and, in August 2007, the Veteran reported ongoing conflicts with a neighbor.  He reported nightmares, daily intrusive distressing thoughts, panic episodes, avoidance, and hypervigilance.  His wife reported that he is often irritable and at times "emotionally explosive."  He was assessed with a GAF score of 55.  An additional counseling note (which purportedly occurred on the same day in August 2007), described an incident where the Veteran had increased symptoms due to police helicopters flying low over his campground while attempting to locate a fugitive.  This incident mirrored his experiences in Vietnam and while discussing the incident with the mental health counselor, his speech became pressured, and his affect was tense.  He reported being unable to "settle down" for the rest of the camping vacation-he was irritable, hypervigilant, had exaggerated startle response, flashbacks and nightmares.  He was assessed with a GAF score of 50.

The Veteran was seen by a VA psychiatrist in August 2007, where he again related the incident with the helicopters while he was camping.  He had no suicidal/homicidal ideations, and no hallucinations or delusions.  His flashback to Vietnam was noted to be a symptom of his PTSD and not a psychosis.  His speech and affect were within normal limits.  He was assessed with PTSD flare with reminders, and major depressive disorder in remission.

A VA treatment note from October 2007 noted that the Veteran explained to his mental health counselor that he was going to a casino with family members, but that he did not like being around such crowds.  In an additional October 2007 note, the Veteran had mildly pressured speech, and appeared to be tearful after spontaneously recalling several traumatic events.  In January 2008, he reported increased depressive symptoms, and was feeling "retraumatized" by the process of seeking service connection for PTSD, as it brought up a lot of memories.  He was assessed with a GAF score of 50. 

The Veteran was afforded a VA PTSD examination in February 2008; his claims file was available and reviewed in conjunction with the examination.  Historically, he reported being arrested approximately 200 times for fighting in the 1970s, generally alcohol was involved.  He did not report a criminal history.  He provided a work history of being a union painter for over 10 years, and working on school buses for 15 years before his knees made it so he could no longer kneel to work-he retired in 2002.  His first marriage ended in divorce, but he has been married to his second wife for 21 years at the time of the examination.  He reported a good relationship with his wife and four stepchildren.  His leisure activities included walking his dogs, fly fishing, riding his motorcycle, and spending time on the computer.  He noted he had many friends, including friends from church.  He had problems with alcohol in the 1970s and 1980s, but managed to cease drinking alcohol in approximately 2003.  He was noted to have an average current psychosocial functional status.  The examiner also noted he had a fairly good work history with long-term employment.  His routine responsibilities of self-care were also noted to be fairly good, and his family functioning role was good (has a good relationship with his wife and children).  He described having some problems with social relationships and leisure pursuits.  

On mental status examination, the Veteran had no impairment of thought process or communication.  He was pleasant and cooperative with good eye contact. He was able to maintain minimal personal hygiene, and he had no inappropriate behaviors.  He was oriented to person, place, and time.  He denied memory loss or impairment, and he denied any obsessive or ritualistic behaviors.  His rate and flow of speech were unremarkable.  He denied panic attacks.  He complained of a low mood/energy, described mid-cycle awakenings due to nightmares, avoided crowds, and had intrusive thoughts of brains and guts.  He was assessed with chronic PTSD.  The examiner also noted that the Veteran's PTSD symptoms caused impairment in his functional status and quality of life.  His prognosis was "guarded, given the chronicity and severity of his symptoms."

The Veteran's PTSD symptoms were noted to have a moderate effect on his social functioning , as evidenced by his "difficulty trusting others and his tendency to isolate at times."  He had occasional decrease in work efficiency but generally functioning satisfactorily.  The examiner felt that his PTSD had a mild impact on his occupational functioning.

In July 2008, on his notice of disagreement with his 30 percent rating for PTSD, the Veteran reported being highly socially isolative, having panic attacks several times a week, and noting that he did have relationship problems with his wife.

In October 2008, a VA physician noted that the Veteran smiled throughout the evaluation but sometimes appeared on the verge of tears.  He reported punching and fighting in his sleep, and he experienced dissociative flashbacks where he spoke to his wife in Vietnamese.  The Veteran voiced his belief that he is 100 percent disabled by his PTSD.

In April 2009, a VA physician found that there had been no change in the Veteran's PTSD symptoms in two years.  He was well-kept, well-maintained, pleasant and appropriate on mental status examination.  His speech and psychomotor activity were within normal limits.  His mood was "ok" and his affect was full.  His thought process was logical and goal directed, and he endorsed no audio/visual hallucinations or homicidal/suicidal ideations.  In July 2009, the Veteran reported to his mental health counselor that he enjoyed spending time with his grandchildren, and the counselor noted the children (present at the session) obviously related well to the Veteran.  His affect was slightly blunted and his mood was "discouraged" due to the lengthy increased rating appeal case.  In August 2009, the Veteran's granddaughter was present for his counseling session, who the counselor noted related well to her grandparents, and vice versa.  The Veteran and his wife reported decreased "squabbling."

A November 2009 VA mental health note reported that the Veteran had some improvement regarding his anxiety on his currently prescribed medications; although he continued to be depressed and irritable.  He averaged four hours of sleep a night.  He also stated he did not have much of a social life, with the exception of his wife of 26 years.  On mental status examination, he was noted to mumble at times, and to have intermittent eye contact.  He had mild psychomotor retardation.  He had a full affect, depressed mood, and clear/linear thought processes.  He was assessed with PTSD and depression, and the psychiatrist increased his medications.

In January 2010, the Veteran reported that his quality of life is less than it was two years ago.  He reported he does not fly fish anymore, and he has increased the amount of time he spends alone upstairs in his home.  His wife stated that she is unable to get him to come down to be with her.  He has also stopped walking the dog.  He (with the help of his nurse wife) decided to decrease one prescribed medication, with the adverse effect of a resurgence of PTSD symptoms (he began walking the perimeter of his home at night and was unable to rest or sleep).  On mental status examination he had intermittent eye contact but was friendly, he had mild psychomotor retardation, a depressed mood, and a full range of affect.

A February 2010 VA mental status examination noted the Veteran was well-groomed, had good eye contact, and good social skills.  His mood was upbeat but anxious, and his affect showed a good range without lability.  His speech was clear, with normal pace and tone, and his thought process was logical and coherent.  He discontinued his newly prescribed medication after having an adverse reaction to it, and thus his PTSD symptoms increased so that he was only getting a few hours of sleep per night, and would wake up in "something of a flashback, even speaking Vietnamese."

The Veteran was afforded an additional VA PTSD examination in March 2010; the claims file was reviewed in conjunction with the examination.  Since the prior February 2008 examination the Veteran did not report any hospitalizations.  Based on a review of his treatment records, the examiner noted the Veteran's PTSD symptoms ranged in severity from "mild to moderate to more severe, but predominantly moderate."  He felt that his medications were somewhat helpful, and his counseling was "slightly more helpful."  

The examiner found that the Veteran's psychosocial functional status was below-average to well below-average, and that his quality of life ranged from poor to fair.  He reported progressively restricting social interpersonal relationships and restricting recreational leisure pursuits.  He stated he generally stayed in the house, only leaving to walk the dogs.  

On mental status examination, the Veteran was well-groomed and cooperative, with no delusions or hallucinations.  His eye contact was adequate, and he had the ability to maintain minimal personal hygiene and other basic activities of daily living (although hindered by physical pain).  He was oriented to person, place, and time.  He had no loss of memory or memory impairment.  He did not report any obsessive or ritualistic behaviors.  His rate and flow of speech were coherent and logical, and he reported no panic attacks.  He endorsed a lot of anxiety and anger, but without impaired impulse control.  He had chronic persistent insomnia-sleeping only two to four hours a night with a significant amount of mid-cycle awakening, and without restorative sleep.  He was diagnosed with "PTSD, chronic, mild to moderate to occasionally severe symptomatology with predominance of moderate symptomatology, with an equal and significant mix of hyperarousal and avoidant/numbing symptomatology and a lesser degree of re-experiencing symptomatology."  He was also diagnosed with "major depression, moderate recurrent, as a consequence of first untreated and currently undertreated PTSD."  He was assessed with a GAF of 55 to 65.

The examiner noted that the Veteran's psychosocial functional status and quality of life had changed since his February 2008 examination.  His PTSD symptoms were having a greater impact on social functioning , with greatly restricted family role functioning.  He prefers to be alone, but  does occasionally function as a father and grandfather.  He reported a significantly limited degree and quality of social interpersonal relationships, and a significantly limited degree and quality of recreational leisure pursuits.  Improvement of psychiatric condition was noted to be "quite guarded."  The examiner opined that the Veteran's PTSD symptoms had their greatest affect on his social function, as he had become more isolative in the past two years.  The examiner noted he had deficiencies in family relationships, other social relationships, judgment, thinking and mood.  The Veteran reported a significant amount of hyperarousal symptomatology.  

The Veteran's stepdaughter submitted a lay statement where she reported the Veteran would "fly off the handle" and scream at his wife for no reason.  He would habitually check doors and windows to make sure they were locked.  He also would check the perimeter of the house and isolate himself in his room.  She reported he would often forget his grandchildren's names.  She reports that he has become more angry (threw a glass across a room) and isolative in the past four years.  

The Veteran's wife (a nurse) also submitted a lay statement where she stated she felt the March 2010 VA examiner did not spend enough time evaluating the Veteran to get an accurate understanding of his symptoms.  She also reported that the reason that they were able to stay married for 25 years was because she was a strong person, and that she has thought of leaving him in the past.  She reported she has to beg him to see his grandchildren, and that he does not spend time with them anymore.  She reported that he screams at her and is verbally abusive.  She additionally reported that he threw a glass across the room because he became irritated with her.  She noted that she has not sleep in the same bed as the Veteran for the past five years because he hits, punches and kicks in his sleep.  She stated that he stays in his room alone, and rarely even comes down to eat meals with her.  

The Veteran supplied a statement where he reported having panic attacks "often" and having flashbacks where he will go outside and walk the perimeter of his property with a hunting knife.  He reported he has a strained relationship with his wife, and that she pushes him to shower and wear clean clothes.  He reported limited contact with his grandchildren, and that he avoids crowds so much he will not even go out to dinner.

In August 2010, the Veteran's VA counselor submitted a statement in support of the Veteran's increased rating claim.  He stated that it was his opinion that the Veteran is unemployable due to the severity of his PTSD symptoms.  The psychotherapist noted the Veteran is extremely isolative and avoidant, experienced severe panic attacks, emotional numbing, and irritability on a daily basis.  His sleep remains disturbed due to nightmares, and has a distrust of others.  The counselor stated that he feels the prior VA examinations did not adequately convey the totally disabling nature of the Veteran's PTSD.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his PTSD is more severe than is contemplated by his initial rating of 30 percent.  After a review of the claims file, the Board finds that the Veteran's symptoms prior to March 30, 2010, met the criteria for a 30 percent rating and no higher.  However, from March 30, 2010, the Veteran's PTSD symptoms meet the criteria for a schedular rating of 50 percent, and no higher.

Prior to March 30, 2010, the Veteran's treatment records and VA examination reports consistently noted that he had occupational and social impairment with symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Although the Veteran endorsed memory loss, treatment records did not indicate he had memory loss, and he even denied memory loss during the February 2008 VA examination.  Treatment records did indicate significant sleep impairment, and his prescribed medications were changed several times in attempts to help with his insomnia and nightmares.  Also treatment records and the VA examination did not indicate that the Veteran experienced panic attacks, although in lay statements he noted that he did experience panic attacks.  He was noted to have anxiety, and was prescribed medication to help him with his anxiety.  

The Veteran had GAF scores of between 40 and 60 from March 2007 to February 2008, with the majority of the scores being 50, and his lowest score (40) occurring during his initial PTSD evaluation prior to treatment.  Scores between 40 and 60 demonstrate moderate symptoms to major impairment on the GAF scale.  The Board notes that it has considered the GAF scores prior to March 30, 2010 in the context of the entire record and finds that the totality of the evidence compels a finding that an increased rating is not warranted for the period prior to March 30, 2010.  

GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)(2010).  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  The Board notes that treatment records prior to March 30, 2010 noted that the Veteran had occasional pressured speech and was tearful when discussing traumatic events.  He also had a spike in symptoms due to an incident where police helicopters in search of a fugitive came near a campsite where he was vacationing.  However, the records also show that the Veteran's wife and grandchildren would accompany him to counseling sessions, and that the counselor noted he had a good relationship with his grandchildren.  He also went on vacation with his wife (to a casino) and grandchildren (camping).  He reported having leisure activities (fly fishing, riding his motorcycle, walking dogs), and he reported numerous friends (including friends from church).  Again, there was no indication that he had panic attacks or memory loss.  As the Veteran retired in 2001, occupational impairment is not addressed in treatment records; however, during the 2008 VA examination, the examiner noted that in the past the Veteran was able to hold down long-term employment (10 years at one job, 15 years at a second job), that his PTSD would have a mild occupational affect, and that he retired because his knees no longer allowed him to continue his employment as a mechanic.  As such, the evidence shows that the Veteran's symptoms support a rating of 30 percent, and no higher, prior to March 30, 2010.

From March 30, 2010, the Veteran's treatment records and VA examination reports consistently noted that he had occupational and social impairment with symptoms of panic attacks more than once a week; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining and social relationships.  During the March 2010 VA examination the examiner noted his social function had deteriorated since his February 2008 examination.  His PTSD symptomatologies showed deficiencies in family relationships, other social relationships, judgment, thinking and mood.  Statements from the Veteran's wife and stepdaughter from May 2010 noted that the Veteran had become increasingly isolative-locking himself in his room and not interacting with his wife and grandchildren as much as he had previously.  They also reported that he had angry outbursts more often, and had even thrown a glass for a trivial reason when annoyed with his wife.  The Veteran, in a May 2010 lay statement, also noted that he no longer had a good relationship with his wife, and that even though they were in the same home, he avoided spending time with her.  He also reported he no longer pursued his leisure activities, including walking the dogs, and he reported "panic attacks."  The March 2010 examiner noted that the Veteran's PTSD symptoms ranged from mild to severe, but were predominantly moderate.  Due to medication issues, it also appears that the Veteran's insomnia and nightmares increased during this time period.  The August 2010 statement from the Veteran's counselor noted that the Veteran had panic attacks, emotional numbing, and irritability on a daily basis.

The Veteran's only GAF score for this time period comes from the March 2010 VA examination, and is a score of 65 to 55 which shows mild to moderate symptoms.  Given that the examiner noted the Veteran had fair to poor quality of life, and that his psychosocial functionality had decreased since February 2008, it does not appear that his March 2010 mild GAF score accurately reflected the severity of his symptoms when taken in conjunction with the other evidence of record.  Based on the March 2010 examination, the August 2010 statement from the Veteran's counselor, and the competent and credible lay statements from the Veteran, his wife, and his stepdaughter, the Board finds that from March 30, 2010, the Veteran's PTSD symptoms met the criteria for a rating of 50 percent disabling.

A rating in excess of 50 percent is not warranted because the Veteran does not have symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired abstract thinking; suicidal ideation; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or neglect of personal appearance and hygiene.  The Veteran, his wife, and his stepdaughter all recounted that the Veteran habitually checks the doors and windows to see if they are locked and that he patrols the perimeter of his property with a knife.  Although VA treatment records and VA examinations do not indicate he has obsessional rituals which interfere with routine activities (and he denied rituals in the March 2010 examination), it appears that this excessive caution could be considered an obsessive ritual.  Additionally, the indication that the Veteran threw a glass when he was annoyed shows one instance of impaired impulse control.  It has also been noted that the Veteran has difficulty remember his the names of his grandchildren.  His symptoms from March 30, 2010 fall between the criteria for a 50 percent and 70 percent; however, based on his lack of suicidal ideation, illogical or obscure speech (or even circumstantial, circumlocutory or stereotyped speech), "near-continuous" panic attacks, spatial disorientation, or neglect of personal hygiene, it clear that the psychiatric symptomatology has resulted in a disability picture that more nearly approximates the level of impairment contemplated for a 50 percent rating.  As the criteria for the next higher (70 percent) rating for PTSD have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been

The Veteran's written statements, and his wife and daughter's written statements, and statements made during treatment reveal that he reports experiencing numerous PTSD symptoms, and that he feels that his symptoms warrant a 50 percent rating or higher.  He has also indicated that he believes he is 100 percent disabled due to his PTSD.  The Board notes that in adjudicating a claim the Board must assess the competence and credibility of lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptoms, such as his problems with stress, nightmares, and irritability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran, his wife, and his daughter to be credible in reports of the symptoms he experiences.  However, the Board notes that the medical evidence of record describes a PTSD disability that more nearly approximates the 30 and 50 percent ratings he has been assigned.  Indeed, the lay statements from May 2010 helped the Board reach its decision to increase his rating from March 30, 2010.

The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no evidence that the Veteran has been hospitalized for his PTSD, and the majority of his symptoms relate to his social isolation.  Consequently, referral for extraschedular consideration is not warranted.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent, credible, and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Prior to March 30, 2010, entitlement to an initial rating in excess of 30 percent for PTSD is denied.

From March 30, 2010, entitlement to a rating of 50 percent, but no higher, for PTSD is warranted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the courts, are applicable to this appeal.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a disability compensation claim.  See 38 C.F.R. § 3.159.  VA must make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Board notes that the issue of TDIU is a part of a claim for increase, see Rice v. Shinseki, 22 Vet. App. 447 (2009); thus, such is within the jurisdiction of the Board in this case.  The Veteran has indicated he believes he is unemployable due to his PTSD.  Additionally, the Veteran's counselor, in his August 2010 statement, noted that the Veteran is totally and permanently disabled due to his PTSD and "unemployable due to the severity of his PTSD symptoms."  The Veteran has been retired since 2001.  During his February 2008 VA examination he indicated he retired due to bilateral knee disorders that made it so that he could no longer kneel to work on buses.  During his March 2010 VA examination he again indicated he was retired due to his knee disorders and was receiving Social Security Administration (SSA) disability.  While the February 2008 VA examiner noted that the Veteran held long-term jobs in the past, he did not comment on the Veteran's current ability to obtain and maintain current employment.  The March 2010 VA examiner, under the "effects of PTSD on occupation and social functioning" only addressed the Veteran's social functioning.  The Veteran is service connected for bilateral knee arthroplasty.  Accordingly, the Board finds that a VA examination is necessary in this case in order to properly assess the Veteran's ability, or lack thereof, to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

During the March 2010 VA examination, the Veteran indicated that he was receiving social security disability benefits for his knees.  While these SSA records were not pertinent to his increased rating claim for PTSD, they may be beneficial to a decision regarding a claim for TDIU.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's disability determination, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. 

2.  The RO should obtain from the Social Security Administration (SSA) the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

3.  The Veteran should be afforded a general medical examination (or both a psychiatric examination and joints examination) to ascertain the impact of all of his service-connected disabilities (bilateral knee arthroplasty, PTSD, tinnitus, and hearing loss) on his ability to retain and maintain gainful employment.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service- connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice- connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  After completion of the above and any additional development deemed necessary, the service connection claims should be reviewed. If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


